Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114 after Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 05/31/2022 has been entered.

Response to Amendment
The amendment filed on 05/31/2022 has been entered. Claims 1-10 are pending. Applicant’s amendment to the claims have overcome objections and 112 rejections previously set forth in the Non-Final Office Action notified on 04/06/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 5, 10, are rejected under 35 U.S.C. 102 as being anticipated by Takayama (JP 2005348941). 

In regards to claim 1, Takayama discloses a charging device (Power transmission (charging) unit 62; Para [0012]; FIG. 1) comprising: 
a holder (storage chamber 5 with recesses 13; tray body 2; para [0011]) configured to be detachably connected to physically mate with a connector (shown by left pointing arrow, in FIG 2, reproduced below) of a first camera head (TV camera 6; FIG. 1; When the TV camera 6 is put in the configuration as shown in FIG. 6, the outer surface of the portion shown by left arrow physically mates with the recess 13.), the connector of the first camera head being configured to be detachably connected to physically mate with an eyepiece (eyepiece 33 of a first endoscope; The bottom portion, FIG. 2, shown below, is configured to be physically mate with the eyepiece 33 of the endoscope 30. Also see FIG. 3, reproduced below; It is noted that the different surfaces of the connector are connected to the holder and eyepiece. ), wherein the connector of the first camera head is detached from the eyepiece (As shown in FIG. 2) of the first endoscope when connected to the holder (Camera 6 is stored and connected in chamber 5 for charging and is detachably connected. FIGS. 1-2; para [0025], [0011], [0019]); and 
a power supplier (Power transmission (charging) unit 62. FIG. 1) configured to supply power to a battery (rechargeable batteries 45 of the battery-type TV camera 6; Para [0023]) of the first camera head held by the holder (Induction changing of the battery of the camera head 6. FIG. 5; para [0023]; A power transmission (charging) unit 62 remotely charges the battery 45 of camera 6. FIGS. 1, 3,5; Para [0012]).  

    PNG
    media_image1.png
    595
    931
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    259
    435
    media_image2.png
    Greyscale

In regards to claim 2, Takayama discloses the charging device according to claim 1, wherein the power supplier is configured to supply power supply wirelessly to the camera head (A power transmission (charging) unit 62 for remotely charging the battery 45 of the battery-type TV camera 6. Para [0012]; Induction changing of the battery of the camera head 6. FIG. 5 para [0023]).  

In regards to claim 3, Takayama discloses the charging device according to claim 1, wherein the power supplier is disposed near the holder (Power transmission (charging) unit 62 is disposed near the chamber 5; FIG. 1).  
In regards to claim 4, Takayama discloses the charging device according to claim 1, wherein the power supplier comprises a coil (First power transmission coil 63 and the second power transmission coil 64 are arranged inside the power supplier 62. Para [0020]) and is disposed in the holder (Power transmission (charging) unit 62 is disposed in the tray body 2. FIG. 5; Para [0019]).  
In regards to claim 5, Takayama discloses the charging device according to claim 1, wherein the holder (storage chamber 5 with recesses 13; tray body 2; para [0011]) is configured to be detachably connected to a connector (shown by left pointing arrow, in FIG 2) of a second camera head to which an eyepiece of a second endoscope is to be detachably connected (The bottom portion, FIG.2, shown above, is configured to be physically mate with the eyepiece 33 of the endoscope 30. Also see FIG. 3; It is noted that the different surfaces of the connector are connected to the holder and eyepiece. Camera 6 is stored and connected in chamber 5 for charging and is detachably connected. Camera 6 is connected to the endoscope. FIGS. 1-2; para [0025], [0011], [0019]; Please note that connector, camera head, eyepiece and endoscopes are not positively claimed.).  
Regarding claim 10, Takayama discloses wherein the holder (storage chamber 5 with recesses 13; tray body 2; para [0011]) is configured to be detachably connected to the connector (Shown by left pointing arrow, in FIG 2, of camera 6, reproduced below) of the first camera head in a same manner as the eyepiece of the first endoscope (eyepiece 33)  is to be detachably connected to the connector of the first camera head (The outer surface of the portion shown by left arrow of camera 6 physically mates with the recess 13 so does the eye piece 33 with the inner portion of the portion shown by left arrow of camera 6. FIG. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takayama in view of Yang (US 20120235641).
In regards to claim 7, Takayama discloses the charging device according to claim 2, further comprising a wired power cable (cable 22; FIG. 1) having a first end portion connected to the charging device (a first end of the cable 22 is connected to the charging device; FIG. 1) and second end portion opposite to the first end portion (First end of the cable 22 has a second end portion. FIG. 1), however, does not positively disclose that the second end portion includes a plug detachable from the connector of the first camera head and configured to supply power to the first camera head.
Yang teaches a wired power cable (transmission cable 61; FIG. 13), wherein an end portion of the wired power cable opposite to an end portion connected to the charging device includes a connector detachable (end portion of 61 opposite to the end portion connected to the charge 10 is a connector detachable from the connector of a camera head. Para [0092]; Fig. 13) from the connector of the camera head.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify power cable of Takayama to have a power cable in accordance with the teaching of Yang so that such cable could be used for emergency power supply as well (Para [0092] of Yang).  
In regards to claim 8, Takayama discloses the charging device according to claim 1, wherein the holder is a first holder (Storage chamber 5 may be considered as a first holder; para [0011]). Takayama does not expressly disclose the charging device further comprises a second holder. 
Yang teaches the charging device further comprises a second holder (Charging compartments C1, C2, C3, C4; FIG. 1; para [0053]. These compartments are similar to holder provided by Takayama) configured to be detachably connected to a connector of a second camera head to which an eyepiece of another endoscope is detachably connected (It is noted that the connector, camera head, eyepiece and endoscopes are not positively claimed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takayama to extend the holder of Takayama to provide another holder and charging arrangement so that plurality of devices could be charged and housed (abstract of Yang). 
In regards to claim 9, Takayama in view of Yang teaches the charging device according to claim 8, wherein a shape of the first holder (Recesses 13 of the storage chamber 5 may be considered as a shape of first holder; FIG. 1; para [0011]) is same as a shape of the second holder (Plural holders of modified Takayama would have similar shape because providing similar shape is an obvious modification).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takayama in view of Lam (US 20080129251).
In regards to claim 6, Takayama discloses the charging device according to claim 1, comprising a main body (body of tray 2; Fig. 1) including portions that can be  made water resistant, the main body being provided with the holder (chamber 5; FIG. 1) and the power supplier (cable 22 connected to the power transmission unit 62 which is inside (inner case) 61. FIG. 5; para [0012]).  Takayama does not positively disclose main body being an air-tight or water-tight. Lam teaches a wireless charging holder (recessed caddy; inductive charging; para [0032]; FIG. 2) which is sealed  to retain the water-tight integrity using fluid resistance chassis (FIG. 1; Para [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify device of Takayama in accordance with the teaching of Lam to make main body fluid resistant to minimize the spread of germs and bacteria through contact with portable objects in a hospital, clinical, and/or other environments (para [0043] of Lam).
Response to Arguments
Applicant’s arguments dated 05/31/2022, with respect to the rejection(s) of claim have been fully considered. Upon further consideration, a new rejection (non-final) has been made in view of  amendment.

As shown in FIG. 6, below, the outer surface of the camera (shown by left pointing arrow in the FIG. 2 above) physically mates with the recess 13. As shown in FIG. 3, below, The bottom of the camera 6 (shown above in FIG. 2), physically mates with the eyepiece 33.
Accordingly, the Takayama still applies under above considerations. See rejection set forth above.





    PNG
    media_image3.png
    292
    442
    media_image3.png
    Greyscale


    PNG
    media_image2.png
    259
    435
    media_image2.png
    Greyscale




Conclusion
It is noted that claim 1 can be amended to include the following feature to distinguish over the current art of record in this application.  

“wherein the connector is configured such that the holder or the eyepiece physically mates with the same facing surface of the connector”.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795